Citation Nr: 0603050	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a compensable evaluation for an epigastric 
hernia.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1972.  
He had prior service from July to September 1967, during 
which time he was a minor.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The Board in May 
2000 denied, in pertinent part, entitlement to service 
connection for pes planus, as well as entitlement to 
increased ratings for an epigastric hernia and hemorrhoids.  

An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court) and the Court, by its orders of 
November and December 2001 vacated the Board's May 2000 
decision as to the issues denied and remanded such matters to 
the Board for readjudication.  In July 2003, the appeal was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that bilateral pes 
planus existed prior to entry onto active duty and did not 
increase in severity during service.

2.  The veteran's epigastric hernia is not manifested by two 
or more of the following:  persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, that is 
productive of considerable impairment of health. 

3.  The veteran's hemorrhoids are not large, thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent occurrences.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.326, 
4.57 (2005).

2.  A compensable rating for residuals of an epigastric 
hernia, with a healed scar, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.114, Diagnostic Code 7346 (2005).

3.  A compensable evaluation for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the March 1998 decision, it is determined 
that he is not prejudiced by such failure.  In this regard, 
written notice provided in January and April 2004 fulfill the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the parties to submit all 
pertinent evidence in their possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of appropriate examinations.  Hence, VA has fulfilled 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



II.  Service connection for bilateral pes planus

Background

Service connection for hallux valgus was granted in a 
December 2004 rating decision.  

Service medical records reflect that during a May 1971 
enlistment examination, the veteran's feet were found to be 
abnormal because of asymptomatic pes planus.  In April 1972, 
the veteran complained that his foot hurt because his boot 
was tight.  Low quarter shoes were prescribed.  A diagnosis 
with respect to pes planus was not entered at that time or 
thereafter in service.  

VA treatment records dated September to October 1997 show 
that the veteran underwent a bunionectomy with Kalish 
osteotomy.  

A July 1997 VA examination diagnosed pes planus.

A January 1998 VA examination diagnosed third degree 
bilateral pes planus.

At a December 1998 VA examination, the veteran reported that 
he had bunions and had a right bunion operated on in 1997.  
The examination showed no pes planus on the left.  There was 
a scar of osteotomy on the right, due to hallux valgus.  The 
veteran was unable to do the weight bearing and squatting.  
It was noted that he was unable to stand well due to the pain 
in the low back area.  

At his July 1999 Board video conference hearing, the veteran 
testified that he had flat feet when he went into service but 
they took him anyway.  The veteran indicated that while in 
service he was given the wrong size boots which caused pain.  
He testified that he received treatment for his foot 
disabilities after service while incarcerated in 1973 in the 
Federal Prison system.  

At a March 2003 VA examination, the veteran reported that 
while he was in the Army his boots were tight and he started 
having foot pain with resulting sores.  He indicated that he 
was profiled, that he wore soft shoes, and the foot sores 
thereafter healed.  Currently, his main problem was left foot 
pain which limited walking to one block.  He stated that he 
wore corrective shoes.  Following a physical examination the 
appellant was diagnosed with pes planus, hallux valgus, and 
hammertoes.  The examiner indicated that after carefully 
reviewing the current clinical findings, it was at least as 
likely as not that the veteran's foot condition was related 
to his condition while in service.  

In July 2003, the Board remanded the case for further 
development to include a VA opinion as to whether the 
veteran's pes planus shown at service entrance underwent an 
increase in severity in service.  

A January 2004 VA medical opinion, authored by the same 
examiner who conducted the March 2003 study, indicated that 
it was not at least as likely as not that the asymptomatic 
second degree pes planus at service entry underwent an 
increase in severity in service.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in or aggravated by 
service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes.  38 
C.F.R. § 3.303(c).

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable. In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise. In severe cases there is 
gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction.  Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.  38 C.F.R. § 4.57.

Every veteran shall be taken to have been in sound condition 
when entering service, except as to defects, infirmities, or 
disorders noted at the time of examination on entering 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111.

Under VAOPGCPREC 3-03; 69 Fed.Reg. 25178 (2004), in order to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence that 
the disease or injury existed prior to service, and show by 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service.  

According to 38 C.F.R. § 3.304(b) only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but such a statement is considered 
with all other evidence in determining if the disease or 
injury pre-existed service.  Harris v. West, 11 Vet. App. 456 
(1998), aff'd 203 F.3d 1347 (Fed. Cir. 2000).  Determinations 
regarding the pre-existence of a disability should be based 
on medical judgment derived from accepted medical principles, 
and the clinical factors pertinent to the basic character, 
origin, and development of such injury or disease.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles regarding incurrence, symptoms, 
and course of the injury or disease, together with all other 
lay and medical evidence concerning the inception, 
development, and manifestations of the impairment.  38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Identical 
language is included in 38 C.F.R. § 3.306(a), the regulation 
implementing 38 U.S.C.A. § 1153.  In VAOPGCPREC 3-03, the 
General Counsel also determined, however, that 38 U.S.C.A. § 
1153, and 38 C.F.R. § 3.306, are not applicable in 
determining whether the presumption of soundness under 38 
U.S.C.A. § 1111 has been rebutted:  "The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111."  VAOPGCPREC 3-03.  The determination by the General 
Counsel is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002).

Although VA's General Counsel has determined that the 
definition of "aggravation" located in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's New Riverside University Dictionary 86 (2nd Ed. 
1984).  After determining whether the presumption of 
soundness has been rebutted the Board will consider whether 
the veteran's bilateral pes planus was "made worse" by his 
military service.

Analysis

In denying service connection for bilateral pes planus in the 
March 1998 rating decision, the RO determined that bilateral 
pes planus existed prior to service and was not permanently 
aggravated by service.

Service medical records reflect that during a May 1971 
enlistment examination, the veteran's feet were found to have 
been abnormal because of asymptomatic pes planus.  This 
finding clearly and unmistakably rebuts the presumption of 
soundness, and it is not rebutted by any evidence to the 
contrary.  In this respect the Board notes that the appellant 
is not competent to offer his own medical opinion that he did 
not have pes planus prior to service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In January 2004, the RO obtained a medical opinion from a VA 
physician addressing whether bilateral pes planus was 
aggravated in service.  That physician indicated that after a 
careful review of the veteran's claims file it was his 
opinion that it was not at least as likely as not that the 
asymptomatic second degree pes planus at service entry 
underwent an increase in severity in service.  While that 
same physician offered a contrary opinion earlier, on further 
review of the evidence the examiner found no evidence of in-
service aggravation of a preexisting foot disorder.

There is no medical evidence of record showing that pre-
existing bilateral pes planus increased in severity during or 
as a result of military service.  The veteran's assertions 
that the bilateral pes planus was aggravated during service 
are not probative because he is not competent to provide 
evidence of such.  Such an assessment requires medical 
knowledge that he does not possess.  Id.  For that reason the 
Board finds that the probative evidence clearly and 
unmistakably demonstrates that bilateral pes planus was not 
aggravated during service.

The evidence clearly and unmistakably shows that the 
bilateral pes planus pre-existed the veteran's entrance on 
active duty.  The evidence also clearly and unmistakably 
indicates that the disorder was not aggravated by service.  
The presumption of sound condition on entering service is 
rebutted.  Therefore, the preponderance of the evidence is 
against the claim of entitlement to service connection.

II.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); however, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).



A.  Epigastric hernia

The service medical records show treatment, to include 
surgical treatment, for an epigastric hernia. 

In a March 1973 rating decision service connection was 
granted for an epigastric hernia.  A noncompensable rating 
was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7341.  
The service-connected epigastric hernia has remained 
noncompensably disabling since.

At his January 1998 VA examination, the examiner noted that 
the veteran's abdomen was soft with a mildly disfiguring pin 
point scar in epigastric region.  There were no masses, 
tenderness, or evidence of an epigastric hernia recurrence.  
There was no evidence of an inguinal hernia.  The diagnosis 
was mildly symptomatic residuals of an epigastric hernia 
repair.  

At his July 1999 Board video conference hearing, the veteran 
testified that in regard to his hernia, he had periodic 
hurting and tenderness.  On a scale of one to ten, the 
veteran indicated that the pain was a 7.  The veteran 
indicated that he had no reoperation for his hernia.  He 
testified that in 1998 the doctor told him that he would have 
some pain for the rest of his life.  He denied receiving 
recent treatment for this disability.

At a March 2003 VA examination, the veteran reported that he 
had an epigastric hernia while in the Army in 1971, but had 
no problems with it now.  The veteran denied episodes of 
colic, nausea, vomiting, and abdominal distention.  He 
indicated that his weight had been steady at about 198 
pounds.  The examiner noted no signs of anemia on the 
examination.  There was a nontender abdominal scar, which was 
not weak, and there was no evidence of any herniation.  The 
diagnosis was surgical scar from repair of ventral hernia, no 
residuals.

In July 2003, the case was remanded by the Board for further 
development.

VA treatment records from 1997 do not show treatment for an 
epigastric hernia.

Analysis

The veteran's epigastric hernia residuals are currently 
rated, by analogy, under 38 C.F.R. § 4.114, Code 7339 for a 
postoperative ventral hernia.  The Board finds, however, that 
an epigastric hernia is more appropriately rated by analogy 
to 38 C.F.R. § 4.114, Diagnostic Code 7346, the Code for a 
hiatal hernia.  In this regard, by definition, an epigastric 
hernia involves the epigastrium, i.e., the upper middle 
abdominal region, located within the sternal angle.  As such, 
a hernia involving the epigastrium has closer anatomical ties 
to a hiatal hernia than a ventral hernia.  38 C.F.R. § 4.20 
(2005).

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 a 10 percent 
rating is assigned when there are two or more of the symptoms 
for the 30 percent evaluation with less severity.  A 30 
percent rating is in order when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. 38 
C.F.R. § 4.114, Diagnostic Code 7346.

While the criteria for rating digestive disorders, 38 C.F.R. 
§ 4.114, were revised effective July 2, 2001, those pertinent 
to Code 7346, were not revised.

On VA examination in March 2003, the veteran reported that he 
had an epigastric hernia while in the Army in 1971, but no 
problems with it now.  There were no findings regarding any 
evidence of recurrent epigastric distress, dysphagia, 
pyrosis, regurgitation, and/or these symptoms accompanied by 
substernal or arm or shoulder pain that was productive of 
considerable impairment of health.  Indeed, at no time since 
filing the appeal have disabling symptoms equating to a 
compensable evaluation been presented  In light of the 
foregoing, the findings most closely correlate with the 
criteria for a zero percent rating under Code 7346.

Under Esteban v. Brown, 6 Vet. App. 259 (1994) residuals of 
the hernia repair may also be rated under the criteria for 
rating scars, 38 C.F.R. § 4.118, however, the hernia surgical 
scar is small, and there is no evidence of pain or tenderness 
objectively shown on examination at any time during the 
appellate period.  Further, there is no objective evidence 
that the scar causes any impairment of function, or that the 
scar itself is unstable.  Hence, a separate compensable 
rating for the scar is not warranted.  38 C.F.R. § 4.118, 
Codes, 7803, 7804, 7805 (2002 and 2005) 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting a compensable evaluation for 
the residuals of an epigastric hernia.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

B.  Hemorrhoids

In a March 1973 rating decision service connection was 
granted for hemorrhoids.  A noncompensable rating was 
assigned under 38 C.F.R. § 4.114, Diagnostic Code 7336.  The 
veteran's hemorrhoids have remained noncompensably disabling 
since.

At his January 1998 VA examination, the veteran reported that 
his hemorrhoids bothered him with pain and bleeding, 
especially when he sat for a long time.  Rectal examination 
showed external hemorrhoids.  Laboratory studies showed 
normal hematocrit and hemoglobin levels.  The diagnosis was 
external hemorrhoids, with on and off thrombosis, and 
bleeding with strenuous activity. 

At his December 1998 VA examination, the veteran reported 
having hemorrhoids since service.  He denied undergoing any 
hemorrhoidal surgery.  He indicated that sometimes the 
hemorrhoids came out with rectal bleeding occurring three 
times a year.  Rectal examination showed tender external 
hemorrhoids.  

At his July 1999 Board video conference hearing, the veteran 
testified that a lot of times his hemorrhoids were external 
and they went back in.  He stated that he had pain and 
bleeding.  He indicated that he used Preparation H for 
treatment.  The veteran testified that he was told that there 
was nothing that could be done for his hemorrhoid unless he 
got an operation.

VA treatment records dated in November 2002, the veteran was 
seen following a two day flare up.  The veteran requested 
some ointment.  The veteran reported recent constipation and 
noticed small amounts of bright blood on tissue paper.  No 
melena was noted.  Examination showed swollen hemorrhoids 
with small amount of bleeding.  

At his March 2003 VA examination, the veteran reported that 
his hemorrhoids had a tendency to prolapse at times, but at 
the moment it was not prolapsed.  The appellant stated that 
he had a tendency to be constipated.  Examination showed that 
the veteran had hemorrhoids that were not internally 
prolapsed.  There was no evidence of a fissure.  There was no 
hemorrhoidal thrombosis and there were no skin tags around 
the anus.  There was no evidence of bleeding.  

In July 2003, the case was remanded by the Board for further 
development.

Analysis

The veteran's service-connected hemorrhoids are evaluated 
under the provisions set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Pursuant to those criteria, a 
noncompensable evaluation is assigned for mild to moderate 
internal or external hemorrhoids.  Assignment of a 10 percent 
evaluation is contemplated where the hemorrhoids are shown to 
be large or thrombotic, and which are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  This is the highest rating available.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

The veteran has subjectively testified that he had persistent 
problems with hemorrhoids.  He indicated that this disorder 
was productive of pain and he periodically used Preparation 
H.  Based on the objective clinical evidence of record, 
however, a compensable evaluation is not warranted.  In this 
regard, the Board acknowledges that a January 1998 examiner 
found that the appellant had thrombotic and bleeding 
hemorrhoids after heavy activity.  Yet, looking at the 
clinical record, the veteran was treated on only one 
occasion, that being in November 2002, for complaints of a 
hemorrhoidal flare-up.  Further, at a March 2003 VA 
examination, the examiner noted that the veteran had 
hemorrhoids that were internally not prolapsed.  There was no 
evidence of fissure, hemorrhoidal thrombosis, there were no 
skin tags around the anus, and there was no evidence of 
bleeding.  As a compensable rating requires large, 
thrombotic, irreducible hemorrhoids that are evidenced by 
frequent recurrences, the Board finds that the preponderance 
of the evidence is consistent with the currently assigned 
noncompensable evaluation.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim for a 
compensable evaluation for hemorrhoids must be denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to a compensable evaluation for residuals of an 
epigastric hernia is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

In May 2000, the Board remanded the issue of entitlement to 
service connection for PTSD to the RO.  While the veteran's 
appeal of the May 2000 remand action was dismissed by the 
Court in 2001 due to a lack of appellate jurisdiction, the 
Board reminded the RO in the July 2003 remand (see page 2, 
paragraph 2) that no action had been taken on the Board's May 
2000 remand instructions.  

Sadly, since July 2003 still no action has been undertaken.

Accordingly, this case is REMANDED for the following action 
which should be conducted in the most expeditious manner 
possible.  

1.  The RO must immediately contact the 
veteran and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment since 
service for PTSD.  When the requested 
information and any necessary 
authorization have been received, the RO 
must immediately attempt to obtain copies 
of all pertinent records which have not 
already been obtained, to include all 
records pertaining to the appellant's 
award of Social Security benefits.  The 
veteran should also be afforded an 
opportunity to submit any additional 
evidence, not already of record, of 
stressful or traumatic events supporting 
his claim for service connection for 
post-traumatic stress disorder.  

2.  The RO should then immediately 
attempt to verify the veteran's alleged 
stressors with the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
Following the receipt of a response from 
the USASCRUR, the RO must immediately 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  This report 
is then to be added to the claims folder.  
This report must be secured even if the 
veteran fails to provide any additional 
stressor information. 

3.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
immediately arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
studies, including post traumatic stress 
disorders sub scales, are to be 
performed.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor the examiner is hereby notified 
that only the verified history detailed 
in the reports provided by the USASCRUR 
and/or the RO may be relied upon.  The 
claims folder must be provided to and 
reviewed by the examiner prior to the 
conduct of any requested study.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report must be typed. 

4.  Following the completion of the 
foregoing the RO must immediately review 
the claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO must 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD rendered by the examiner was based 
on a verified history.  If the examiner 
relied upon a history which is not 
verified that examination report must be 
returned as inadequate for rating 
purposes.

5.  Thereafter, the RO must immediately 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO must immediately issue a 
supplemental statement of the case and 
provide an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final 


outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


